                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

LAWRENCE MCGHIEY and NORENE
MCGHIEY,

       Plaintiffs,

v.                                                       Case No: 6:18-cv-2076-Orl-28TBS

ORANGE LAKE COUNTRY CLUB, INC.,

       Defendant.


                                           ORDER

       This case comes before the Court without a hearing on Defendant/Counterclaim-

Plaintiff Orange Lake Country Club, Inc.’s Motion to Compel Against

Plaintiff/Counterclaim-Defendant Lawrence McGhiey and Motion to Strike His Discovery

Responses (Doc. 57). Mr. McGhiey has filed a response in opposition to the motion (Doc.

70).

       Plaintiffs Lawrence and Norene McGhiey are 80 years old and have been married

for almost 60 years (Doc. 70 at 2). They purchased a timeshare from Defendant Orange

Lake Country Club, Inc. in 2016 (Doc. 1, ¶ 34). As part of the transaction, Plaintiffs

executed a promissory note and mortgage (Doc. 1-1 at 24-26). They failed to make the

note payment due July 15, 2018 and all subsequent payments, and Defendant sent

multiple collection letters (Doc. 17, ¶ 42; Doc. 1-1 at 4, 6, 9, 12, 15, 29, 35). Plaintiffs

engaged DC Capital Law, LLP to respond to those collection letters (Id.). In December

2018 Plaintiffs caused DC Capital Law to file this lawsuit alleging that Defendant’s

attempts to collect the note violated the Fair Debt Collection Practices Act and the Florida

Consumer Collection Practices Act (Doc. 1). Defendant has answered and
counterclaimed on the note, and to recover damages from DC Capital Law and Newton

Group Transfers, LLC for tortious interference with contract and civil conspiracy (Doc.

60). Plaintiffs hired the Bush Ross, P.A. law firm to represent them on the counterclaim

(Doc. 67). As a result, Plaintiffs are now represented by two law firms, each handling a

different piece of this case.

       When Plaintiffs made their FED. R. CIV. P. 26(f) disclosures both law firms listed

Lawrence McGhiey as a fact witness (Doc. 57 at 4-5) and at least one of the firms listed

his treating doctor as a witness who will provide testimony concerning Mr. McGhiey’s

“mental and physical condition” (Doc. 70 at 4).

       On March 29, 2019 Defendant served identical requests for production and

interrogatories on both Plaintiffs (Doc. 69 at 3). This discovery concerns the complaint

and counterclaim. One of Plaintiffs’ lawyers says this created a challenge for counsel in

deciding who should handle which of the requests and interrogatories (Doc. 70 at 8). This

may have been why Defendant agreed that Plaintiffs could have through May 9, 2019 to

respond to the discovery (Doc. 57 at 2).

       Plaintiffs served their responses, without certificates of service, and without the

signature of their lawyers on May 13, 2019 (Id.). Plaintiffs explain that their initial

discovery responses “were not signed by counsel given the hybrid nature of the request.”

(Doc. 70 at 4). Mrs. McGhiey produced approximately 60 pages of information with her

responses (Id.). The Court is under the impression that Mr. McGhiey did not produce

anything. Counsel conferred on May 21 and on May 27, Mrs. McGhiey produced more

than 150 additional pages (Id.). On June 6 she provided a privilege log (Id., at 5).




                                              -2-
       Mr. McGhiey responded to each request and all but three of the interrogatories 1 as

follows:

                 Objection. Mr. McGhiey lacks the capacity to answer this
                 request for production [or interrogatory]. As stated in the
                 Doctor’s Note attached hereto as Exhibit “A,” Mr. McGhiey has
                 been diagnosed with “dementia in Alzheimer’s disease with
                 early onset from minimum since 2009.” Therefore, Mr.
                 McGhiey is unable to respond to this request [or
                 interrogatory]. The information responsive to this request [or
                 interrogatory] can be found in Norene McGhiey’s Responses
                 to OLCC’s First Request for Production [or Answers to
                 OLCC’s First Set of Interrogatories], which has been
                 contemporaneously filed with this response.

(Doc. 57 at 2). Due to confidentiality concerns, the full doctor’s note has not been

produced but Defendant represents that the relevant part says: “This letter is to state that

is [sic] under my name. He has diagnosis of dementia in Alzheimer’s disease with early

onset from minimum since 2009. If you have any questions or concerns please call my

office 217-xxx-xxxx. Thank you for your help and concern.” (Id.). At Defendant’s request,

Mr. McGhiey signed and delivered an Authorization for Release of Protected Health

Information (Doc. 57-8). The authorization is for his “[e]ntire medical record with no date

restrictions.” (Id., at 3). Apparently, Defendant’s lawyers have not yet received this

information from the doctor(s).

       Mr. McGhiey’s responses to Defendant’s discovery begin with the word “Objection”

but that by itself, is insufficient to satisfy the requirements of FED. R. CIV. P. 33(b)(4) and

34(b)(2)(C). The question is, on what ground has he objected? He argues in his

memorandum, without citation to any legal authority, that “[a]n objection based on

capacity or a medical diagnosis is based on a claim of privilege and is not waived.” (Doc.




       1   Those three interrogatories are not the subject of this motion to compel.



                                                     -3-
70 at 11). The Court is not persuaded. The two reasons the Court can think of to make an

objection here would be in response to questions and requests that are improper and to

preserve a right or privilege. Mr. McGhiey has not alleged that there is anything improper

about Defendant’s requests for production and interrogatories. And, he has failed to claim

that the discovery seeks to invade any right or privilege he possesses. In fact, insofar as

his medical condition is concerned, he has already given defense counsel a full

authorization to obtain his medical records. Now, the Court finds that Mr. McGhiey failed

to assert any cognizable objection to the discovery.

       Even if Mr. McGhiey had successfully interposed an objection, his responses were

untimely and as a result, he waived whatever objections he may have had. Caldwell v.

Compass Entertainment Group, LLC, No. 6:14-cv-1703-Orl-41TBS, 2014 WL 7067270 at

*1 (M.D. Fla. Dec. 12, 2014); Molina v. Hentech, LLC, No. 6:13-cv-1111-Orl-22KRS, 2014

WL 12625948, at *1 (M.D. Fla. Oct. 15, 2014). “’Any other result would … completely

frustrate the time limits contained in the Federal Rules and give license to litigants to

ignore the time limits for discovery without any adverse consequences.’” Krewson v. City

of Quincy, 120 F.R.D. 6, 7 (D. Mass. 1988) (quoting Slauenwhite v. Bekum

Maschinenfabriken, GMBH, 35 F.R. Serv.2d 975 (D. Mass. 1983).

       Mr. McGhiey cites Johnson v. New Destiny Christian Center Church, Inc., No.

6:15-cv-1698-Orl-37GJK, 2016 WL 11187163 at *1 (M.D. Fla. Aug. 19, 2016), for the

proposition that his untimely answers and responses to interrogatories and requests for

production did not waive his objections based on recognized privileges (Doc. 70 at 11).

There are two problems with this argument. First, he has not claimed a recognized

privilege. Second, the Court disagrees with this statement in Johnson because the two

reported cases on which it relies do not support the conclusion the court reached. In



                                             -4-
Bailey v. City of Daytona Beach Shores, No. 6:12-cv-71-Orl-18TBS, 286 F.R.D. 625, 627

(M.D. Fla. Oct. 23, 2012) this Court found that the defendant had waived the protection

afforded by the work product doctrine by failing to timely respond to written discovery. Id.

at 628. In Reliance Ins. Co. v. Core Carriers, Inc., No. 3:06-cv-585-J-20MCR, 2008 WL

2414041 at *2 (M.D. Fla. June 11, 2008), the court held that the plaintiff had waived all

objections by failing to timely object to the defendant’s discovery. In arriving at this

conclusion, the Reliance court cited Third Party Verification, Inc. v. SignatureLink, Inc.,

2007 WL 1288361 at *3 (M.D. Fla. 2007) (“A party who fails to file timely objections

waives all objections, including those based on privilege or work product.”). Even if Mr.

McGhiey’s response was found to be a proper objection, it was waived.

       Perhaps anticipating this result, Mr. McGhiey now argues that there is good cause

to allow his untimely objections (Doc. 70 at 7). But he has not filed a motion for relief from

his untimely responses and, even if he had, it would be pointless because he did not

assert a valid objection to the discovery. If Mr. McGhiey’s health precludes him from

participating in discovery, then he should have filed a motion for protective order,

supported by the type of evidence discussed in cases including Smith v. Yeager, No. 16-

554 (RBW), 322 F.R.D. 96, at 99(D.D.C. Sept. 15, 2017); Maier v. The American Ins. Co.,

No. 1:14-cv-3906-ODE, 2015 WL 12592108 at *3 (N.D. Ga. July 15, 2017); and Jennings

v. Family Management, No. CIV.A.00-434 (LFO/JMF), 201 F.R.D. 272, 275 (D.D.C. July

16, 2001).

       Next, Mr. McGhiey argues that discovery on his claims is unnecessary and moot

because Defendant has asserted as an affirmative defense that: “Contemporaneous with

the filing of this Answer, Orange Lake has tendered funds in excess of the damages that

Plaintiffs can recover on their claims and has agreed to payment of reasonable attorneys’



                                              -5-
fees and costs incurred in this action as to be determined by the Court.” (Id., at 3).

Plaintiffs’ claims may ultimately be disposed of on this basis but for now, they remain

pending and therefore, the discovery directed to Plaintiffs’ claims is not moot.

       Next, Mr. McGhiey contends that the motion to compel should be denied because

Defendant failed to comply with Local Rule 3.01(g) which requires parties to truly meet

and confer before most motions are filed (Id., at 12). Defendant has not requested leave

to reply to this new argument which is supported by the email attached to Mr. McGhiey’s

memorandum (Doc. 70 at 19). While the Court will not deny the motion to compel on this

basis, it does at this time DENY Defendant’s request for attorney’s fees and costs. See

FED. R. CIV P. 37(a)(5)(A)(i).

       Lastly, Mr. McGhiey seeks leave to supplement or amend his response to the

motion to compel after conferral with attorney Robert Baldwin who is currently

hospitalized (Id., at 14). There are three problems with this request. First, it should have

been made by separate motion. Second, while the Court understands that Mr. Baldwin is

Plaintiffs’ primary lawyer at DC Capital Law he has never appeared as counsel of record

in this case. Third, Mr. McGhiey has not proffered what, if anything, Mr. Baldwin might be

able to add. This motion is therefore, DENIED.

       For the foregoing reasons, Defendant’s motion to compel is GRANTED, Mr.

McGhiey shall provide answers to the interrogatories and responses to the requests for

production within 14 days from the date of this Order.

       DONE and ORDERED in Orlando, Florida on July 5, 2019.




Copies furnished to Counsel of Record



                                             -6-
